 
 

                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

JASON BENOIT,

              Plaintiff,
                                                 Case No. 3:17-cv-854-J-34JBT
vs.

CITY OF LAKE CITY, FLORIDA, a Florida
municipal corporation, and GERALD L. FORD,
individually,

              Defendants.
                                          /


                                        ORDER

       THIS CAUSE is before the Court on the Report and Recommendation (Doc. 54;

Report) entered by the Honorable Joel B. Toomey, United States Magistrate Judge, on

March 14, 2019. In the Report, Judge Toomey recommends that the Defendant City of

Lake City’s Motion to Tax Costs (Doc. 45) and supporting Bill of Costs (Doc. 46), and

Defendant Gerald L. Ford’s Motion to Tax Costs (Doc. 47) and supporting Bill of Costs

(Doc. 48) be granted in part and denied in part. See Report at 1, 5. No objections to the

Report have been filed, and the time for doing so has passed.

       The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

objections to findings of facts are filed, the district court is not required to conduct a de

novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

conclusions de novo. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);
 
 

United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May

14, 2007).

      Upon independent review of the file and for the reasons stated in the Magistrate

Judge’s Report, the Court will accept and adopt the legal and factual conclusions

recommended by the Magistrate Judge. Accordingly, it is hereby ORDERED:

      1. Magistrate Judge Joel B. Toomey’s Report and Recommendation (Doc. 54) is

         ADOPTED as the opinion of the Court.

      2. The Defendant City of Lake City’s Motion to Tax Costs (Doc. 45) and Defendant

         Gerald L. Ford’s Motion to Tax Costs (Doc. 47) are GRANTED, in part, and

         DENIED, in part.

      3. The motions are GRANTED to the extent that the Clerk of the Court is directed

         to:

               a. tax costs in the amount of $2,154.95 in favor of City of Lake City, Florida

                  and against Plaintiff Jason Benoit, adjust Lake City’s Bill of Costs (Doc.

                  46) as stated in the Report, and enter judgment accordingly;

               b. tax costs in the amount of $1,858.20 in favor of Gerald L. Ford and against

                  Plaintiff Jason Benoit, adjust Ford’s Bill of Costs (Doc. 48) as stated in the

                  Report, and enter judgment accordingly.

      4. Otherwise, the motions are DENIED.

      DONE AND ORDERED at Jacksonville, Florida, this 4th day of April, 2019.




                                               2 
 
 
 


ja

Copies to:

Counsel of Record




                    3 
 
